Case 8:20-cr-00033-TDC Document 86-2 Filed 04/02/20 Page 1 of 15

EXHIBIT NO. 2

JUDGE BOARDMAN’S MEMORANDUM
OPINION IN UNITED STATES V. DAVIS
UNITED STATES eH BSE OUST DO Bocliment 86-2" FilePb4162)20. Page 2 of 15

2020 WL 1529158

2020 WL 1529158
Only the Westlaw citation is currently available.
United States District Court, D. Maryland.

UNITED STATES OF AMERICA
v.
MICHAEL DAVIS, JR., Defendant.

Case No.: ELH-20-09
|

03/30/2020

Deborah L. Boardman, United States Magistrate Judge

MEMORANDUM OPINION

*1 Pending before the Court is the government’s motion for

pretrial detention. For the reasons stated in this Memorandum
Opinion and on the record, the motion is denied, and the
defendant Michael Davis, Jr. (“Davis”) is ordered released
from U.S. Marshal’s custody subject to the conditions
set forth below and in the accompanying Order Seiting
Conditions of Release, ECF No. 20.

Procedural History

On January 9, 2020, a grand jury sitting in this Court returned
an indictment against Davis charging him with conspiracy to
distribute and possess with intent to distribute a controlled
dangerous substance, cocaine base, in violation of 2) USAC.
& 846 (Count 1); distribution of a controlled dangerous
substance, cocaine base, in violation of 2! U.S.C. 3 841{a)
(1) (Count ID; and distribution of a controlled dangerous
substance, fentanyl, in violation of 21 U.S.C. § 841(a)(1)
(Count IV). ECF No. 1. The maximum penalty for each
charge is 20 years’ imprisonment. On January 14, 2020,
Davis appeared in Court for his initial appearance and was
appointed counsel. At the hearing, the government moved for
his detention. A detention hearing was scheduled for January
16, 2020, and a temporary order of detention was entered.
Davis ultimately consented to detention and no hearing was
conducted. An Order of Detention by Agreement was entered
“without prejudice to either side requesting a prompt hearing
to set appropriate conditions of release or otherwise address
the detention of the defendant.” ECF No. 14.

 

On March 21, 2020, Davis notified the Court that he now
requests a detention hearing. ECF No. 16. He is entitled to a
hearing under 18 U.S.C. § 3142(1). The hearing occurred on

March 30, 2020. ' No trial date has been set.

The Bail Reform Act

Under the Bail Reform Act, the government may move for
a defendant’s pretrial detention if the case involves, among
other offenses, “an offense for which a maximum term of
imprisonment of ten years or more is prescribed in the
Controlled Substances Act 2! U.S.C. 801 et seq.) 18
ULS.C. § 3142(9C (C)}. When a defendant is charged with
such an offense, as is the case here, and the Court finds
probable cause to believe the defendant committed the crime,
there is a presumption, subject to rebuttal by the defendant,
that “no combination of conditions will reasonably assure
the appearance of the person as required and the safety of
the community.” 18 U.S.C. § 3142(e)(3). The presumption
of detention “places ‘a limited burden of production—not a
burden of persuasion’ on the defendant to ‘com[e] forward
with evidence that he does not pose a danger to the community
or arisk of flight.’ ” United States v. Khusanoy, 731 F. Appx
19, 21 Qd Cir. 2018) (quoting United States v. English, 629
E3d 311, 319 Cd Cir. 2011); see United States v. Stone, 608
F.3d 939, 945 (6th Cir. 2010); United States . Moss, 887 F.2d
333, 338 Cist Cir, 1989); United States v. Suppa, 799 F.2d
115, 119 (3d Cir, 1986); United States v. Portes, 786 F.2d 758,
764 (7th Cir. 1985); United States v. Alatishe, 768 F.2d 364,
371 (D.C. Cir. 1985). When the defendant meets his burden
of production, it “remains a factor to be considered among
those weighed by the district court” but “does not eliminate
the presumption favoring detention.” A/nisanov, 731 F. App’x
at 21 (quoting English, 629 F.3d at 319). The government
bears the burden of proving by a preponderance that no
condition or combination of conditions will reasonably assure
the defendant’s appearance and by a clear and convincing
showing that “no condition or combination of conditions
will reasonably assure the safety of any other person and
the community.” 18 U.S.C. § 3142(f; see Khusanov. 731
F. App’x at 21 (noting that the “ultimate burden” of proof
remains on the government to “mak[e] a preponderance
showing that the defendant poses a risk of flight and a
clear and convincing showing that he presents a danger to
persons or the community”); Sone, 608 F.3d at 945 CAs our
sister circuits have found, section 3142(¢)(3)’s presumption
in favor of detention imposes only a ‘burden of production’
on the defendant, and the government retains the ‘burden of

 
UNITED STATES QE AMIE BICE HOUSAT DO BaGuieit Goro PieY O462)/20._ Page 3 of 15

2020 WL 1529158

persuasion.’ ”) (citing United States v. Mercedes, 254 F.3d
433, 436 (2d Cir. 2001)); Moss, 887 F.2d at 338; Suppa, 799
F.2d at 119; Portes, 786 F.2d at 764; Alatishe, 768 F.2d at 371,

*2 The Bail Reform Act requires that the Court consider the
following factors:

(1) the nature and circumstances of the offense charged,
including whether the offense is a crime of violence, a
violation of section 1591, a Federal crime of terrorism, or
involves a minor victim or a controlled substance, firearm,
explosive, or destructive device;

(2) the weight of the evidence against the person;

(3) the history and characteristics of the person, including

(A) the person’s character, physical and mental condition,
family ties, employment, financial resources, length of
residence in the community, community ties, past conduct,
history relating to drug or alcohol abuse, criminal history,
and record concerning appearance at court proceedings;
and

(B) whether, at the time of the current offense or arrest,
the person was on probation, on parole, or on other release
pending trial, sentencing, appeal, or completion of sentence
for an offense under Federal, State, or local law; and

(4) the nature and seriousness of the danger to any person
or the community that would be posed by the person’s
release....

18 U.S.C. § 3142(g).

If after a hearing, and upon consideration of these factors,
the Court finds “that no condition or combination of
conditions will reasonably assure the appearance of the
person as required and the safety of any other person and the
community,” then the Court “shall order the detention of the
person before trial.” (8 U.S.C. $ 3142(e1). Alternatively, if
the Court finds that there are conditions or a combination of
conditions that will reasonably assure the person’s appearance
and the safety of any other person and the community,
the person may be released subject to certain conditions,
including, among others, home confinement and third-party
custodianship. [8 U.S.C. $ 3142¢¢)(1).

The Supreme Court has held that pretrial detention is
disfavored. See United States v. Salerno, 48) U.S. 739, 755

 

(1987) (“In our society liberty is the norm, and detention prior
to trial or without trial is the carefully limited exception.”).
In Salerno, the Supreme Court ultimately approved pretrial
detention based on dangerousness, but the Court was clear
that the Bail Reform Act is preventative, rather than punitive,
in nature. /d, at 747-48. Consistent with the Supreme Court’s
holding, the Bail Reform Act states that nothing in it “shall
be construed as modifying or limiting the presumption of
innocence.” 18 U.S.C. § 3142¢)}.

Analysis of Bail Reform Act Factors

Davis is 34 years old. He was born and raised in Baltimore,
Maryland. Before his arrest, he was in regular contact with
his mother, brother, two sisters, and four children, all of
whom live in Baltimore. He does not possess a passport and
has never traveled outside of the United States. At the time
of his arrest, Davis was unemployed, but his most recent
employment was as a roofing laborer. Before that, Davis
was employed, through a temporary staffing agency, with a
Baltimore County trash pickup service from approximately
2017 until 2018. Davis has performed various manual labor
jobs, such as moving, hauling, and construction, since he was
18.

*3 Davis has no prior criminal convictions. He has been
arrested and charged with offenses on six prior occasions,
but every prior charge has been dismissed. After these prior
arrests, he was released by a court on his own recognizance
four times and once on bond. There is no release information
for the final arrest. Davis has no history of failing to appear
for court.

Davis reported two months ago to Pretrial Services that
he is in excellent physical health. He now reports that he
has bronchitis. He appears to have significant mental health
issues. His mother reported to the Pretrial Services Officer
that her son exhibits symptoms of bipolar disorder and major
depressive disorder. She said that she has been diagnosed
with those mental health conditions, and she observes similar
behavior in her son, including a short temper, headaches,
lack of appetite, alcohol consumption, and marijuana use.
Davis’s mother also reported that he has a history of suicidal
ideation and suicide attempts. As recently as October 2019,
he threatened to commit suicide. He attempted suicide in
2017 and August 2019. Davis has a history of substance
abuse. He reported that at the time of his arrest, he smoked
marijuana three times a day and consumed alcohol weekly. He

 
Dee TAT ES Oe eB er GUST be Bo client een “Flee b402l20.. Page 4 of 15

2020 WL 1529158

previously consumed ecstasy approximately once a month.
According to his mother, Davis has never been hospitalized
or participated in mental health treatment or substance abuse
treatment. At the time of his arrest, Davis had been homeless
for two years, staying with friends and family.

Davis has been charged with federal drug offenses. In the
indictment, it is alleged that Davis conspired with his co-
defendant to distribute cocaine base between August and
October 2019. It is further alleged that on two occasions in the
fall of 2019, Davis unlawfully distributed cocaine base and
fentanyl. These charges are serious.

The government has proffered additional information about
Davis’s alleged criminal conduct. During the hearing and
in its submission in support of continued detention, the
government asserts that beginning in the spring of 2019, the
ATF placed an undercover agent and a confidential informant
(CI) in Baltimore’s Pigtown neighborhood who conducted
numerous controlled buys of drugs and firearms from Davis
and others. ECF No. 17 at 2. From June until October 2019,
the government claims that the CI conducted more than
10 controlled buys from Davis, purchasing cocaine base,
cocaine, heroin, and fentanyl from him. /d. It is further alleged
that the CI purchased five firearms from Davis during this
period. /d. at 2-3.

The weight of the evidence against Davis is strong. According
to the government, Davis was repeatedly captured on audio
and video conducting the drug and firearm transactions and
most of them were also witnessed by an undercover agent. /d.
at 4.

Davis argues that he should be released because of the
COVID-19 public health emergency. The current public
health crisis certainly factors into the decision to detain or
release someone pending trial. See United States v. Jefferson,
No. CCB-19-487, 2020 WL 1332011, at *1 (D>. Md. Mar. 23,
2020); United States v. Martin, No. PWG-19-140-13, 2020

finds that the COVID-19 public health emergency must be
considered when weighing “the nature and seriousness of the
danger to any person or the community that would be posed
by the person’s release” and the defendant’s “physical and
mental health.” 18 U.S.C. § 3142(2 3A) & (4).

*4 In the midst of a public health crisis, the Court must
rely largely on the expertise of the Centers for Disease
Control and Prevention (CDC), public health officials, and

 

medical professionals when it assesses “the danger to
any person or the community that would be posed by
the person’s release.” In that regard, the Court has been
educated by a March 25, 2020 letter to Governor Hogan
signed by over 200 public health experts, doctors, and
nurses who teach at Johns Hopkins Bloomberg School
of Public Health, School of Nursing, and School of
Medicine expressing their “urgent concern about the spread
of COVID-19 in Maryland’s prisons, jails, and juvenile
detention centers.” See Mar. 25, 2020 Ltr. from Johns Hopkins
Faculty to Gov. Hogan (“Hopkins Faculty Ltr.”), available
at https://bioethics.jhu.edu/wp-content/uploads/2019/10/
Johns-Hopkins-faculty-letter-on-COVID-19-jails-and-

prisons.pdf, attached to this Memorandum Opinion as Exhibit
1. These Hopkins faculty members believe “an urgent priority

 

in this time of national public health emergency [is] to reduce
the number of persons in detention as quickly as possible.” /d.
They advise that reducing the number of detained persons in
Maryland will make the community safer. The Court agrees.

In their words:

This pandemic is shedding a bright
light on the extent of the connection
between all members of society:
jails, prisons and other detention
facilities are not separate, but are fully
integrated with our community. As
public health experts, we believe these
steps are essential to support the health
of incarcerated individuals, who are
some of the most vulnerable people
in our society; the vital personnel
who work in prisons and jail; and all
people in the state of Maryland. Our
compassion for and treatment of these
populations impact us all.

Id.

The CDC, the Hopkins faculty, and other public health
officials are instructing us that social distancing is the only
way to slow down the spread of COVID-19, to flatten
the curve, and to avoid a strain on our scarce healthcare
resources. Social distancing in a pretrial facility is nearly
impossible for anyone who enters its doors, especially

 
UNITED STATIES-Qfe AMS Bic? Oduss Tbe Budtirhaiif Bbi2 * Fier b4i82}20. Page 5.of 15...

2020 WL 1529158

detainees. The inability to practice social distancing in jails

makes “transmission of COVID-19 more likely.” /d. 2

The risk caused by the inability to social distance is
exacerbated by the fact that pretrial detention facilities see
a daily flow of people entering and leaving the facility who

could be carrying the virus but are asymptomatic. * See
id. (noting that “population mixing of staff and detainees
also increases likelihoods of exposure” and “[t]his has led
to prison outbreaks of COVID-19 in multiple detention
facilities in China, associated with introduction into facilities
by staff’); United States v. Barkman, No. 19-cr-52-RCJ-
WGC, 2020 U.S. Dist. LEXIS 45628, at *3 (D. Nev. Mar. 17,
2020) (“Conditions of pretrial confinement create the ideal
environment for the transmission of contagious disease.”).

As of today, there are five detainees at the Correctional
Treatment Facility (CTF), where Davis is detained, who have
tested positive for COVID-19. It would be a welcome relief
if the number stopped there, but that is unlikely. The first
positive was reported last Wednesday, the second a day later,

and three more over the weekend. * There is no evidence that
Davis has been infected. He reported to Pretrial Services two
months ago that he was in excellent health. He reports today
that he has brenchitis. Other than bronchitis, he does not have
any other apparent underlying health conditions that put him
at greater risk of harm if he were exposed to the virus. The
government argues that because he is in excellent health, this
factor does not support release. ECF No. 17 at 5. The Court
disagrees. If released, Davis will be removed from a custodial
setting where the risk of infection is higher for everyone,
including the healthy, and he will live in the community where
he is able to practice social distancing, self-quarantine, self-
isolate if infected, and seek medical treatment if necessary.
The Court finds that the “physical and mental health” factor
cuts in favor of release for any defendant during this public
health crisis. If Davis has bronchitis, this underlying health
condition would raise his risk for greater harm if exposed,

which in turn would make this factor even more compelling. .

*5 Experts agree that pretrial detention facilities are poorly
equipped to manage a crisis resulting from this potentially
deadly, highly contagious novel coronavirus within their
walls. By design, jails are not medical facilities. “[F]or
incarcerated individuals who are infected or very sick, the
ability properly to treat them and save their lives is very
limited. Testing kits are in short supply, and prisons and jails
have limited options for proper respiratory isolation.” See

    

 

Hopkins Faculty Ltr. ® The spillover effect that an outbreak
in a pretrial facility would have on the greater community
is undeniable and concerning. See id. (“Prison, jail, and
detention center staff may bring the virus into the facility
and are also at risk of acquisition from infected incarcerated
individuals. Once infected, staff may also transmit the virus
back into the communities and to their families. As jail,
prison, and detention center health care staff themselves get
sick with COVID-19, workforce shortages will make it even
more difficult to adequately address all the health care needs
in facilities.”). “The risk of overburdening the jail’s healthcare
resources, and the healthcare resources of the surrounding
community is real.” United States v. Harris, No. 19-356, 2020

WL 1482342, at *1 (D.D.C. Mar. 26, 2020). 7

The Court finds that the presumption of detention as to
dangerousness has been rebutted due to the COVID-19 health
crisis. The “danger to the community” analysis, however,
does not stop there. The Court must take into consideration
whether Davis himself poses a danger to the community such
that releasing him would be more dangerous than keeping
him detained. See United States v. McLean, Crim. No. 19-380,
slip op. at 4 (D.D.C. Mar. 28, 2020) (“Defendant’s continued
pretrial detention poses a risk to community safety, which
the Court must weigh against the risk posed by his release
to home confinement...”); see also United States v. Stephens.
No. |5-cr-95-AJN, 2020 WL 1295155, at *2 (S.D.N-Y. Mar.
19, 2020) (“Although there is not yet a known outbreak [of
COVID-19] among the jail and prison populations, inmates
may be at a heightened risk of contracting COVID-19 should
an outbreak develop...A comprehensive view of the danger
the Defendant poses to the community requires considering
all factors—including this one—on a case-by-case basis.”).

As evidence of Davis’s danger to the community, the
government points to his alleged drug dealing and his
unlawful sale of firearms to a confidential informant over
a six-month period last year. These are serious allegations,
and the alleged conduct presents a danger to the community.
However, rare is the case in which there will be no evidence of
danger to the community based on alleged criminal conduct.
The plain language of the statute requires the Court to
evaluate the “nature and seriousness of the danger.” This
language makes clear that there are different types of dangers
and varying levels of seriousness. Selling narcotics, for
example, is different than identity theft, which is different
than carjacking. Having identified the specific nature of the
danger and how serious it is, the Court then must consider
available release conditions that will address those concerns

 

 
UNITED STATES SE SSGIEAOAUSSAFDE Botnet S822 MFIIECPOMH2/20_ Page 6 of 15

2020 WL 1529158

and “reasonably assure” the safety of the community. The
statute requires “reasonable assurance,” not a “guarantee.”
United States v. Orta, 760 F.2d 887, 891-92 (8th Cir, 1985).
At times, there will be no such conditions. Here, there are.

*6 Davis has no prior criminal convictions and no history
of violence. The government agrees that he did not engage
in violent acts during the period of alleged criminal conduct.
The government’s concerns about danger to the community
if he were released — that he would return to dealing
drugs and selling firearms unlawfully — can be addressed
with release conditions. With these conditions in mind, the
Court finds that Davis’s continued incarceration poses a
greater risk to community safety than his release. See Harris,
2020 WL 1482342, at *1 (The Court is convinced that
incarcerating Defendant while the current COVID-19 crisis
continues to expand poses a far greater risk to community
safety than the risk posed by Defendant’s release to home
confinement on these strict conditions.”); United States v.
Jaffee, Crim. No. 19-cr-88 (D.D.C. Mar. 26, 2020) (minute
order concluding that release to home confinement on high
intensity supervision was appropriate after considering “all of
the factors specified in 18 U.S.C. 3142(¢), and, in particular,
the overall safety of the community” because “the Court is
now convinced that incarcerating the defendant while the
current COVID-19 crisis continues to expand poses a greater
risk to community safety than posed by Defendant’s release
to home confinement.”),; United States v. Ramos, No. 18-
CR-30009-F DS, 2020 WL 1478307, at *1 (D. Mass. Mar. 26,
2020) (finding that Ramos’s “continued detention poses a risk
of danger to himself and others”).

With respect to flight, the Court finds that the government
has not shown by a preponderance that Davis poses a risk of
non-appearance. He has strong ties to Baltimore. His entire
family lives here. He has lived here his entire life. He does
not have a passport and has never traveled out of the country.
When he has been ordered to appear in court on charges in the
past, he has complied with the court’s orders. Additionally,
the pandemic has significantly curtailed travel throughout the
region, including through Governor Hogan’s order today that
all Marylanders stay at home, providing additional assurance
that Davis would not leave the area even if he had the financial
resources to do so. See Ramos. 2020 WL 1478307, at *1
(“[T]he court finds that the circumstances of the COVID-19
pandemic diminish the risk that Mr. Ramos will flee pending
trial...””).

 

The Court has considered the arguments and proffers of
counsel, the Pretrial Services Report, and the publicly
available information about COVID-19. Having applied them
to the factors in the Bail Reform Act, the Court finds
that there are conditions that will reasonably assure Davis’s
appearance in court and the safety of the community. Davis
must reside at his girlfriend’s home in Baltimore. She will

8 He is confined to the

serve as his third-party custodian.
residence except for medical appointments, meetings with
counsel, court appearances, and other activities specifically
approved by the Court and as pre-approved by Pretrial
Services. Davis also must comply with all directives from
federal, state, or local government pertaining to public health,
including COVID-19. Pretrial Services should monitor
his compliance with home confinement through location
monitoring technology it deems appropriate. Davis may not
use any controlled dangerous substances or illegal narcotics;
he must attend substance abuse and mental health evaluation
and counseling, if deemed appropriate by Pretrial Services;
and he must submit to drug testing. Every condition of release
is identified in the Order Setting Conditions of Release, ECF
No. 20. Defense counsel should review the release order with
his client, have Davis and his third-party custodian sign it
acknowledging the conditions and consequences of a failure
to abide by them, and submit a signed copy to the Court as
soon as practicable.

Access to Counsel

*7 The Bail Reform Act does not address the extent to
which pretrial detention may interfere with the attorney-client
relationship. In ordinary times, the Court would not address
it either. But these are not ordinary times. The current public
health crisis has upended the world as we know it. It has
dramatically altered and limited our interactions with family,
friends, co-workers, and members of our community. And it
will similarly alter and limit a defendant’s interaction with
his attorney — especially if the defendant is detained pending

trial. 9

Because of COVID-19 concerns, CDF has eliminated contact
meetings with counsel. Instead, counsel may meet with
their clients in visitation booths traditionally used for non-
contact family visits. In these booths, the defendant and his
attorney are separated by plexiglass and must use a phone
to communicate. CTF has not eliminated contact visits with
counsel; attorneys are still permitted to meet with their clients
in the attorney-client meeting rooms.

 

 
UNITED STATES AE EAM EUS OOUSH FOC YB dB NEAT SS!2 > RiP 04/82/20. Page. 7 of 15

2020 WL 1529158

Both arrangements pose myriad challenges for the lawyer, the
defendant, and the attorney-client relationship. As a general
matter, attorneys may not want to enter any of the detention
facilities out of fear for their and their family’s health. They
also may not want to risk unwittingly carrying the virus
into the facilities and transmitting it to their clients, other
detainees, or jail employees. Attorneys will be even more
deterred from visiting a client now that five detainees at CTF
have tested positive for COVID-19. For those attorneys who
do venture into the facilities during this public health crisis,
they do so at their own risk.

If an attorney does not visit his client at the jail, his only means
of communication is by telephone and U.S. mail. The various
technological alternatives to in-person meetings that many of
us have taken advantage of during this crisis - FaceTime and
Zoom, for example — are unavailable to incarcerated people.
Even if these means of communication were an available
option, there is no substitute for a face-to-face, in-person,
contact meeting between an attorney and his client.

The disruption to the attorney-client relationship caused by
this public health crisis likely will have broader implications
for the Court and the administration of justice. If attorneys
cannot regularly have meaningful in-person meetings with
their clients, regularly review discovery with them, or
thoroughly advise them about the consequences of going
to trial, the number of jury trials may increase. This will
strain Court and prosecutorial resources and may result in
unnecessarily longer prison sentences. The extent of the
disruption of the attorney-client relationship and the strain
on the Court depends on how long this crisis lasts and how
many people are detained pending trial. Even though access
to counsel is not a specified factor in the Bail Reform Act, the
Court has considered it in its decision.

Conclusion

*§ In conclusion, the Court finds that there is a combination
of conditions that will reasonably assure Davis’s appearance
as required and the safety of the community. Those conditions
are identified in the accompanying Order Setting Conditions
of Release, ECF No. 20. The government’s motion for pretrial
detention is denied.

March 30, 2020 /S/

 

  

Date Deborah L. Boardman United States Magistrate Judge
March 25, 2020

Hon. Larry Hogan

Governor of Maryland

Annapolis, MD
Dear Governor Hogan:

We are writing as faculty members of the Johns Hopkins
Bloomberg School of Public Health, School of Nursing and
School of Medicine to express our urgent concern about
the spread of COVID-19 in Maryland’s prisons, jails, and
juvenile detention centers. As you know, COVID-19 is
highly contagious, difficult to prevent except through social
distancing, and especially dangerous to individuals over age
60 or with a chronic disease. Moreover, recent data suggest
that the virus can remain on surfaces for up to 72 hours, thus
rendering social distancing less effective in circumstances
where the virus is present.

Jails, prisons, detention facilities and other closed settings
have long been known to be associated with high
transmission probabilities for infectious diseases, including
tuberculasis, multi-drug resistant tuberculosis, influenza,
MRSA (methicillin resistant staph aureus), and viral hepatitis.
Several deaths were reported in the US in immigration
detention facilities associated with ARDS (acute respiratory
distress syndrome) following influenza A, including a 16 year
old immigrant child who died of untreated ARDS in custody
in May 2019. ARDS is the life-threatening complication of
COVID-19 disease and has a 30% mortality given ideal care.
A correctional officer in New York has also died of the
disease.

The close quarters of jails and prisons, the inability to
employ effective social distancing measures, and the many
high-contact surfaces within facilities, make transmission of
COVID-19 more likely. Soap and hand sanitizers are not
freely available in some facilities. Hand sanitizers like Purell,
are banned in many facilities, because they contain alcohol.
Further, for incarcerated individuals who are infected or very
sick, the ability properly to treat them and save their lives is
very limited. Testing kits are in short supply, and prisons and
jails have limited options for proper respiratory isolation.

A number of features of these facilities can heighten
risks for exposure, acquisition, transmission, and clinical

 

  
UNITED STATRS AYA BUCH OOH IDE Baur neAt Bb'2 > Pifey 04/02/20 Page 8 of 15

2020 WL 1529158

complications of COVID-19 and other — infectious
diseases. These include physical/mechanical risks such as
overcrowding, population density in close confinement,
insufficient ventilation, shared toilets, showers, and eating
environments and limited availability of hygiene and personal
protective equipment such as masks and gloves in some
facilities. The high rate of turnover and population mixing
of staff and detainees also increases likelihoods of exposure.
This has led to prison outbreaks of COVID-19 in multiple
detention facilities in China, associated with introduction into

facilities by staff.

These populations are also at additional risk, due to high rates
of chronic health conditions; substance use; mental health
issues; and, particularly in prisons, aging and chronically ill
populations who may be vulnerable to more severe illnesses
after COVID-19 infection, and to death. Given that Maryland
prisons, jails, and juvenile detention centers incarcerate high
numbers of marginalized populations and African Americans
will be disproportionately affected by these risks.

*9 Prison, jail, and detention center staff may bring the
virus into the facility and are also at risk of acquisition from
infected incarcerated individuals. Once infected, staff may
also transmit the virus back into the communities and to their
families. As jail, prison, and detention center health care staff
themselves get sick with COVID-19, workforce shortages
will make it even more difficult to adequately address all the
health care needs in facilities.

Every effort should be made to reduce exposure in jails and
other detention facilities, and we appreciate the efforts thus far
of administrators toward this goal. To ensure that there are no
impediments for inmates to come forward when sick, health
care must be available to inmates without co-pays. But there
should also be efforts to reduce the state prison population
as well. It may be extremely difficult, however, to achieve
and sustain prevention of transmission in these closed settings
and given the design feature of the facilities. Moreover,
lockdowns and use of solitary confinement should not be used
as a public health measure, both because they have limited
effectiveness and because they are a severe infringement of
the rights of incarcerated people. It is therefore an urgent
priority in this time of national public health emergency to
reduce the number of persons in detention as quickly as
possible.

Treatment needs of infected incarcerated individuals also
need to be met, including expanded arrangements with
local hospitals. It is essential that these facilities, which

 

 

 

are public institutions, be transparent about their plans for
addressing COVID-19. Such transparency will help public
health officials and families of incarcerated people know what
facilities are doing, and it also can help jurisdictions across
the state share information and best practices. Other counties
across the country have shared their action plans with the
public and Maryland should follow these examples.

We therefore urge you to take the following steps:

1. Require correctional facility administrators to make their
plans for prevention and management of COVID-19 in
their institutions publicly available, as the San Francisco
Sheriff's Department has done. Protocols should be in
line with national CDC guidance. Frequently updated
recommendations and model protocols are available
from the National Commission on Correctional Health
Care (https://www.ncchc.org/blog/covid-19-coronavirus-
what-you-need-to-know-in-corrections)

2. Ensure that intake screening protocols are updated to
include COVID-specific questions.

3. Ensure the availability of sufficient soap and hand
sanitizer for incarcerated individuals without charge;
restrictions on alcohol (in hand sanitizers) should be
suspended.

4. Implement other precautions to limit transmission
within prisons and jails without relying on widespread
use of lockdowns and solitary confinement. Additional
precautions jointly issued by the Vera Institute of Justice
and Community Oriented Correctional Health Services are
available at https://cochs.org/files/covid-19/covid- 1 9-jails-
prison-immigration.pdf

5. Consider pre-trial detention only in genuine cases of
security concerns. Persons held for non-payment of fees
and fines, or because of insufficient funds to pay bail, or
parole or probation violations, should be prioritized for
release. No one in these categories should be sent to jail

6. Expedite consideration of all older incarcerated
individuals and those with chronic conditions predisposing
to severe COVID-19 disease (heart disease, lung disease,
diabetes, immune-compromise) for parole or other form of
release from prison, with alternative forms of supervision
and with supports in the community once released.
Clemency power and expanded authority in Maryland law
for administrative parole should be employed.

 

 
UNITED STATREQEAMBBICA HAUSE De ol haiE eee FHP Oe t)20. Page 9 of 15

2020 WL 1529158

*10 7. Invest in increased resources for discharge
planning and re-entry transitions to facilitate prison release
of people under these revised policies.

8. Arrange for COVID-19 testing of incarcerated
individuals and correctional facility workers who become
ill.

9. Cease any collection of fees or co-pays or medical care.

10. Seek a Medicaid 1135 waiver to enable hospitals
to provide an appropriate level of care to incarcerated
individuals who are sick. See https://cochs.org/files/
medicaid/COVID-19-Justicie-Involved-1135-Waiver.pdf

This pandemic is shedding a bright light on the extent of
the connection between all members of society: jails, prisons
and other detention facilities are not separate, but are fully
integrated with our community. As public health experts,
we believe these steps are essential to support the health of
incarcerated individuals, who are some of the most vulnerable
people in our society; the vital personnel who work in
prisons and jail; and all people in the state of Maryland. Our
compassion for and treatment of these populations impact us
all.

Thank you very much.

This letter represents the views of the following signatories,
and do not necessarily reflect the views of The Johns Hopkins
University

Sincerely,
Patricia Davidson, Dean
Johns Hopkins School of Nursing

Joshua Sharfstein, Vice Dean for Public Health Practice and
Community Engagement Johns Hopkins Bloomberg School
of Public Health David Celentano, Chair

Department of Epidemiology

Johns Hopkins Bloomberg School of Public Health
David Peters, Chair

Department of International Health

Johns Hopkins Bloomberg School of Public Health

Colleen Barry, Chair

Department of Health Policy & Management
Johns Hopkins Bloomberg School of Public Health
Rajiv Rimal, Chair

Department of Health, Behavior and Society

Johns Hopkins Bloomberg School of Public Health
Marsha Wills-Karp, Chair

Department of Environmental Health and Engineering Johns
Hopkins Bloomberg School of Public Health

Karen Bandeen-Roche, Hurley Dorrier Professor & Chair
Department of Biostatistics

Johns Hopkins Bloomberg School of Public Health
M. Daniele Fallin, Chair

Department of Mental Health

Johns Hopkins Bloomberg School of Public Health

Jeffrey Kahn, Andreas C. Dracopoulos Director
Johns Hopkins Berman Institute of Bioethics.

Leonard Rubenstein, Senior Scientist

Department of Epidemiology

Johns Hopkins Bloomberg School of Public Health
Carolyn Sufrin, Assistant Professor

Department of Gynecology and Obstetrics

Johns Hopkins School of Medicine

Susan Sherman, Professor

Department of Health, Behavior and Society

Johns Hopkins Bloomberg School of Public Health

Chris Beyrer, Desmond Tutu Professor of Public Health and
Human Rights Department of Epidemiology Johns Hopkins
Bloomberg School of Public Health

Gabriel Eber, Senior Associate

 

     

 
UNITED STATEROF SUERIOOMAMBO ABE cHimeMewED: FREPOARIELO Page 10 of 15

2020 WL 1529158

Department of Epidemiology

Johns Hopkins Bloomberg School of Public Health
cc: Robert Greene, Secretary of Department of Public Safety
and Correctional Services

David Blumberg, Chair, Maryland Parole Commission Sam
Abed, Secretary, Department of Juvenile Services
For additional signature please see below

Carl Latkin, Professor Caleb Alexander, Practicing General
Internist David Dowdy, Associate Professor Department of
Health, Behavior and Society Department of Epidemiology
Department of Epidemiology Johns Hopkins School of
Public Health Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health

Stefan Baral, Associate Professor Heather McKay, Assistant
Scientist Andrea Wirtz, Assistant Scientist Department of
Epidemiology Department of Epidemiology Department of
Epidemiology Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Amal Wanigatunga, Assistant Scientist Renee M. Johnson,
Associate Professor Lorraine T. Dean, Assistant Professor
Department of Epidemiology Department of Mental Health
Department of Epidemiology Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health Johns Hopkins Bloomberg School of
Public Health

Curtis Meinert, Professor Emertius Corinne Joshu,
Associate Professor Moyses Szkio, Professor Department of
Epidemiology Department of Epidemiology Department of
Epidemiology Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Alden L. Gross, Associate Professor Allison McFall,
Research Associate Colleen Hanrahan, Assistant Scientist
Department of Epidemiology Department of Epidemiology
Department of Epidemiology Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health Johns Hopkins Bloomberg School of
Public Health

Josef Coresh, Professor Antonio J. Trujillo, Associate
Professor Sarah Murray, Assistant Professor Department

 

 

of Epidemiology Department of International Health
Department of Mental Health Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health Johns Hopkins Bloomberg School of
Public Health

Li-Ching Lee, Senior Scientist Courtland Robinson,
Associate Professor Nancy Glass, Professor Department of
Epidemiology Department of International Health Johns
Hopkins School of Nursing Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health

Yusra Shawar, Assistant Scientist Maria Merritt, Associate
Professor Hannah Tappis, Associate Faculty Department

of International Health Department of International

Health Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Alan Regenberg,
Associate Faculty Andrew Azman, Assistant Scientist Tener
Goodwin Veenema, Professor

Johns Hopkins Berman Institute of Bioethics Department
of Epidemiology Johns Hopkins School of Nursing Johns
Hopkins Bloomberg School of Public Health

Amelia Buttress, Assistant Scientist Katherine Smith,
Professor Ju Nyeong Park, Assistant Scientist Department
of Health, Behavior, and Society Department of Health,
Behavior, and Society Department of Health, Behavior, and
Society Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health

Sean Allen, Assistant Scientist Carol Underwood, Assistant
Professor Zoé Hendrickson, Assistant Scientist Department
of Health, Behavior, and Society Department of Health,
Behavior, and Society Department of Health, Behavior, and
Society Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health

Jennifer L. Glick, Assistant Scientist Graham Mooney,
Associate Professor Janet Holbrook, Professor Department
of Health, Behavior, and Society Department of
Epidemiology Department of Epidemiology Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

 
UNITED STATES OE BME GOES HBC Bo client yes: Fanaa U4ns2)bo0 Page.11 of 15...

2020 WL 1529158

Johns Hopkins School of Medicine

Stella Babalola, Associate Professor Margaret E. Ensminger,
Professor Elizabeth Hazel, Assistant Scientist Department
of Health, Behavior, and Society Department of Health,
Behavior, and Society Department of International Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg Schoo! of Public Health Safia Jiwani, Research
Associate Angela KC, Associate Faculty Kawsar Talaat,
Assistant Professor Department of International Health
Johns Hopkins Center for Global Health Department of
International Health Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health

Seema Subedi, Research Associate Linnea Zimmerman,
Assistant Professor Henry Perry, Senior Scientist
Department of International Health Department of
Population, Family, and Department of International
Health Johns Hopkins Bloomberg School of Public Health
Reproductive Health Johns Hopkins Bloomberg School of
Public Health

Johns Hopkins Bloomberg School of Public Health

Alain Labrique, Associate Professor Jean H. Humphrey,
Professor Joanne Katz, Professor Department of
International Health Department of International Health
Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Cyrus Engineer, Associate Chair Priyanka Agrawal,
Research Associate Daniela C. Rodriguez, Associate
Scientist Academic Programs Department of International
Health Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Talata Sawadogo-Lewis, Research Associate Lara Ho,
Associate Faculty Sara Benjamin-Neelon, Associate
Professor Department of International Health Department
of International Health Department of Health, Behavior, and
Society Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health

   

Rupali J. Limaye, Associate Scientist Shaun Truelove,
Assistant Scientist Matthew Fentress, Associate Faculty
Department of International Health Department of
International Health Department of International Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Caroline Moreau,
Associate Professor Pamela Surkan, Associate Professor
Svea Closser, Associate Professor

Department of Population, Family, and Department of
International Health Department of International Health
Reproductive Health Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health

Melissa A. Marx, Assistant Professor Susan Rifkin, Senior
Associate Jean C. Sack, Associate Faculty Department

of International Health Department of International

Health Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Ummekulsoom Lalani, Research Associate Jessica

Atwell, Assistant Scientist Swetha Manochar, Associate
Faculty Department of International Health Department of
International Health Department of International Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

S. Wilson Beckham, Assistant Scientist Amita Gupta,
Professor Henry Kalter, Associate Faculty Department

of Health, Behavior, and Society Johns Hopkins School

of Medicine Department of International Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Allison Jeffery, Associate Faculty Janice Bowie,

Professor Yunhee Kang, Assisant Scientist Department

of International Health Department of Health, Behavior,
and Society Department of International Health Johns
Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Gulam Kibria, Associate Faculty Lori Heise, Professor
Rebecca Heidkamp, Assistant Scientist Department of
International Health Department of Population, Family,

 
UNITED STATES SE SEC ACOUSS ABO Bocbmiaiit sess: FREEUAMALO Page 12 of 15

2020 WL 1529158
and Department of International Health Johns Hopkins

Bloomberg School of Public Health Reproductive Health
Johns Hopkins Bloomberg School of Public Health

Johns Hopkins Bloomberg School of Public Health

Justin Mayhew, Research Associate Jennifer Lee, Research
Associate Cesar Ugarte-Gil, Associate Faculty Department
of International Health Department of Epidemiology
Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Sabriya Linton,
Assistant Professor Amber Mehmood, Assistant Scientist
Peter Winch, Professor

Department of Mental Health Department of International
Health Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Dustin Gibson, Assistant Scientist Melissa Davey-Rothwell,
Associate Scientist Kathleen Norton, Administrative
Director Department of International Health Department

of Health, Behavior, and Society Johns Hopkins Center

for American Indian Health Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health

Tamar Mendelson, Professor Candelaria Vergara Coggiano,
Assistant Scientist Anna Durbin, Professor Department of
Mental Health Department of Epidemiology Department of
International Health Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health

Johannes Thrul, Assistant Professor Kristin Mmari,
Associate Professor Ashley Sheffel, Assistant Scientist

Department of Mental Health Department of Population,
Family, and Department of International Health Johns
Hopkins Bloomberg School of Public Health Reproductive
Health Johns Hopkins Bloomberg School of Public Health

Johns Hopkins Bloomberg School of Public Health

Hanna Pickard, Bloomberg Distinguished Professor William
Robert Brieger, Professor Kristen Hurley, Associate
Professor Department of Philosophy Department of
International Health Department of International Health
Berman Institute of Bioethics Johns Hopkins Bloomberg

 

 

 

School of Public Health Johns Hopkins Bloomberg School
of Public Health Judith Bass, Associate Professor Halida
Akhter, Senior Associate Nicholas Reed, Assistant Professor

Department of Mental Health Department of International
Health Department of Epidemiology Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Alan Scott, Professor John Jackson, Assistant Professor
Hima Patel, Research Associate Department of Molecular
Microbiology and Department of Epidemiology Department
of International Health Immunology Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Donatella Massai, Senior Researcher Robin McKenzie,
Associate Professor of Medicine Michelle Colder Carras,
Associate Professor Department of International Health
Johns Hopkins University School of Medicine Department
of International Health Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health

David A Sack, Professor Harsha Rajashekharaiah, Research
Associate Ann Yelmokas McDermott, Associate Scientist
Department of International Health Department of
International Health, Center for Department of International
Health Johns Hopkins Bloomberg School of Public Health
Humanitarian Health Johns Hopkins School of Public
Health

Johns Hopkins Bloomberg School of Public Health

Hilary Bok, Associate Professor, Philosophy Kate Wright,
Research Associate Cui Yang, Assistant Professor Berman
Institute of Bioethics Department of International Health
Department of Health, Behavior and Society Krieger School
of Arts and Sciences Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health

Alexa Edmier, Associate Faculty Rebecca Fix, Assistant
Scientist Smisha Agarwal, Assistant Professor Department
of International Health Department of Mental Health
Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

 
UNITED STATES BHERIPAOOULSAB ADB cLMEMP SOE. HAOAOZMO Page 13 of 15

2020 WL 1529158

Michelle Kaufman, Assistant Professor Alene Kennedy-
Hendricks, Assistant Scientist Stephen Tamplin, Associate
Scientist Department of Health, Behavior and Society
Department of Health Policy and Management Department
of Health, Behavior, and Society Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health Johns Hopkins Bloomberg School of
Public He

Sara Bennett, Professor Adam Koon, Assistant Scientist
Nancy Kass, Vice-Provost and Professor of Bioethics and
Department of International Health Department of Mental
Health Public Health Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health Johns Hopkins University and Bloomberg School of

Public Health

Hojoon Sohn, Assistant Scientist Vidhi Maniar,
Research Associate Keith West, Professor Department
of Epidemiology Department of International Health
Department of International Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Li Liu, Associate Professor Melinda Munos, Assistant
Professor Alain Koffi, Assistant Scientist Department of
Population, Family and Department of International Health
Department of International Health Reproductive Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Terrinieka Powell, Associate Professor Sarah Dalglish,
Associate Professor Ghassan Hamra, Assistant Professor
Department of Population, Family and Department

of International Health Department of Epidemiology
Reproductive Health Johns Hopkins School of Public Health
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health

Keri Althoff, Associate Professor Kathleen Page, Associate
Professor Elizabeth Stuart, Professor Department of
Epidemiology Johns Hopkins School of Medicine
Departments of Mental Health, Biostatistics, and Health
Johns Hopkins School of Public Health Policy and
Management

Johns Hopkins Bloomberg School of Public Health

  

Beth McGinty, Associate Professor Shruti Mehta, Professor
Yeeli Mui, Assistant Professor Department of Health, Policy
and Management Department of Epidemiology Department
of International Health Johns Hopkins Bloomberg School of
Public Health Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health

Alex McCourt, Assistant Scientist Eric Bass, Professor of
Medicine Karin Tobin, Associate Professor Department of
Health Policy & Management Johns Hopkins University
School of Medicine Department of Health, Behavior and
Society Johns Hopkins Bloomberg School of Public Health
Johns Hopkins Bloomberg School of Public Health

Lilly Engineer, Assistant Professor Elizabeth Skinner,
Senior Scientist Philip Anglewicz, Associate Professor
Department of Health Policy and Management Department
of Health Policy and Management Department of
Population, Family and Reproductive Johns Hopkins School
of Medicine and Bloomberg Johns Hopkins Bloomberg
School of Public Health Health School of Public Health
Johns Hopkins Bloomberg School of Public Health

Jennifer Wolff, Professor Joanne Rosen, Senior Lecturer
Tricia Aung, Research Associate Department of Health
Policy and Management Department of Health Policy

and Management Department of International Health

Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Sachini Bandara, Assistant Scientist Hossein Zare, Assistant
Scientist Mark Van Natta, Associate Scientist Department
of Health Policy and Management Department of Health
Policy and Management Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Daniel Webster, Bloomberg Professor of American Danielle
German, Associate Professor Cassandra Crifasi, Assistant
Professor Health Department of Health, Behavior and
Society Center for Gun Policy and Research Department of
Health Policy and Management Johns Hopkins Bloomberg
School of Public Health Department of Health Policy and
Management Johns Hopkins Bloomberg School of Public
Health Johns Hopkins Bloomberg School of Public Health

Emily Gurley, Associate Scientist Jonathan Golub,
Professor Subhra Chakraborty, Associate Scientist

   
UNITED STATERQF AMERLGADOMAAB AWE climerle BEM HRAPOARIBPLO Page 14 of 15

 

2020 WL 1529158

Department of Epidemiology Department of Medicine,
Epidemiology, and Department of International Health
Johns Hopkins Bloomberg School of Public Heaith
International Health Johns Hopkins Bloomberg School of
Public Health

Johns Hopkins Bloomberg School of Public Health

Michael Rosenblum, Associate Professor Haneefa

Saleem, Assistant Professor Amy Knowlton, Professor
Department of Biostatistics Department of International
Health Department of Health, Behavior and Society

Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Neha Shah, Research Associate Trang Nguyen, Assistant
Scientist Ingo Ruczinski, Professor Department of
International Health Department of Mental Health
Department of Biostatistics Johns Hopkins Bloomberg
School of Public Health Johns Hopkins Bloomberg School
of Public Health Johns Hopkins Bloomberg School of
Public Health Krystal Lee, Research Associate Elizabeth
Letourneau, Professor Chiara Altare, Assistant Scientist

Department of Health, Behavior and Society Department

of Mental Health Department of International Health

Johns Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

William W Eaton, Professor Diana Yeung, Research
Associate Jia Ahmad, Research Associate Department

of Mental Health Department of International Health
Department of Health Policy and Management Johns
Hopkins Bloomberg School of Public Health Johns
Hopkins Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Sheppard G. Kellam, Professor Emeritus Sarah Polk,
Assistant Professor Kathleen Page, Associate Professor
Department of Mental Health Centro SOL, Johns Hopkins
School of Medicine Johns Hopkins School of Medicine
Johns Hopkins Bloomberg School of Public Health Corinne
Keet, Associate Professor Rachel Chan Seay, Assistant
Professor Amanda Latimore, Assistant Scientist

Johns Hopkins School of Medicine Department of
Gynecology and Obstetrics Department of Epidemiology
Johns Hopkins Bloomberg School of Public Health Johns

 

Hopkins School of Medicine Johns Hopkins Bloomberg
School of Public Health

Avonne Connor, Assistant Professor Gail Geller, Professor
Noel Mueller, Assistant Professor Department of
Epidemiology Department of Medicine Department of
Epidemiology Johns Hopkins Bloomberg School of Public
Health Johns Hopkins University School of Medicine Johns
Hopkins School of Public Health

Berman Institute of Bioethics

Michele Decker, Associate Professor Becky Genberg,
Assistant Professor Cecilia Tomori, Director of Global
Public Health and Department of Population, Family
and Department of Epidemiology Community Health
Reproductive Health Johns Hopkins Bloomberg School
of Public Health Johns Hopkins School of Nursing Johns
Hopkins Bloomberg School of Public Health

Anne Burke, Associate Professor Anthony D. So, Professor
of the Practice Baldeep Dhaliwal, Research Associate
Department of Gynecology and Obstetrics Department

of International Health Department of International

Health Johns Hopkins School of Medicine Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Shea Littlepage, Research Associate Julie Denison,
Associate Professor Joseph Carrese, Professor Department
of International Health Department of International
Health Johns Hopkins School of Medicine Johns Hopkins
Bloomberg School of Public Health Johns Hopkins
Bloomberg School of Public Health

Julie Evans, Research Associate Sheree Schwartz,
Assistant Scientist Timothy Shields, Associate Scientist
Department of Health, Behavior and Society Department of
Epidemiology Department of Epidemiology Johns Hopkins
Bloomberg School of Public Health Johns Hopkins School
of Public Health Johns Hopkins Bloomberg School of
Public Health

Paul Spiegel, Professor

Department of International Health

Johns Hopkins Bloomberg School of Public Health
All Citations

Slip Copy, 2020 WL 1529158

 

 
UNITED STATE SE SIBRIEAOOUSSDCBoclinienit S65: FHEA4IGZ20 Page 15 of 15.

 

2020 WL 1529158

Footnotes

|

Davis, counsel, and the Pretrial Services Officer participated in the hearing by telephone. After consultation with counsel,
Davis consented to the audio hearing. This procedure was authorized by Congress and has been adopted by this Court.
See in Re: Video Teleconferencing for Criminal Proceedings Under CARES Act, Misc. No. 00-308, Standing Order
2020-06. These procedures are necessary to preserve the health and well-being of the participants in the hearing and
the community. See in Re: Court Operations Under the Exigent Circumstances Created by COVID-19, Misc. No. 00-308
(Mar. 20, 2020).

See also United States v. Harris, No. 19-356, 2020 WL 1482342, at "4 (D.D.C. Mar. 26, 2020) (“The risk of the spread
of the virus in the jail is palpable....”); Basank v. Decker, Na. 20 CIV. 2518 (AT), 2020 WL 1481503, at “5 (S.D.NLY. Mar.
26, 2020) (“The risk of contracting COVID-19 in tightly-confined spaces, especially jails, is now exceedingly obvious.”);
United States v. Ramos, No. 18-CR-30009-FDS, 2020 WL. 1478307, at*1 (D. Mass. Mar. 26, 2020) (‘{I]t is not possible
for a medically vulnerable inmate...to isolate himself in [an] institutional setting as recommended by the CDC.”).

The daily flow of human traffic includes correctional officers, kitchen workers, administrative staff, attorneys, and newly
admitted pretrial detainees who were recently in the community or in another jail or prison.

Governor Hogan announced yesterday that Maryland “will be looking more like New York” around Easter, which is less
than two weeks away. If that is the case, the COVID-19 outbreak in New York City’s jails should be considered, even
if the comparisons are not perfect. During the week of March 15, the New York Department of Corrections reported 21
cases of COVID-19 in inmates. Today, about two weeks later, it has been reported that 167 New York City inmates and
114 city corrections staff members at Riker’s Island have tested positive. Additionally, here in Maryland, the Clifton T.
Perkins Hospital Center, Maryland’s maximum-security state psychiatric hospital, reported today that several patients
have tested positive for COVID-19, and the Maryland state prisons have reported their first case.

Even if Davis were at a jail where there have not yet been reports of positive tests, the “danger to the community” analysis
still would apply. Public health officials and experts have not advised us to wait until the virus is found in a facility before
we act. Rather, they urge us to take preventative steps to avoid, stem, or curtail the crisis. The most important step we can
take is to reduce the detainee population when possible, regardless of whether the virus has been detected in the facility.
Cf. United States v. Stephens, No. 15-cr-95 (AJN), 2020 WL 1295155, at*2 (S.D.NLY. Mar. 19, 2020) ("Though the BOP
has admirably put transmission mitigation measures in place...in the event of an outbreak at the Metropolitan Correctional
Center...substantial medical and security challenges would almost certainly arise.”).

The government argues that the pretrial detention facilities are equipped to handle the situation. The institutional efforts
cited by the government include increased sanitation and hygiene, elimination of family visits, training of correctional
officers, screening new inmates for symptoms, and quarantining inmates if necessary. ECF No. 17 at 5-7. These
measures are important. However, they do not prevent the virus from entering the facilities, and they do not enable social
distancing. Moreover, the Court agrees with the Hopkins experts that pretrial facilities are not equipped to provide the
necessary medical care.

At the hearing, the government raised concerns about the third-party custodian. The Court agrees that Davis's girlfriend
is not an ideal custodian, but the Court finds her suitable under these circumstances. She is 33 years old, has two minor
children, and lives in Baltimore. She works as a pizza delivery driver five nights a week. She is willing to have Davis live
in her home and serve as a third-party custodian. She appeared at the detention hearing by telephone. She has a dated
criminal history of drug charges when she was younger, but she completed drug treatment and has no recent charges.
The Court finds that she is suitable, particularly in light of Davis’s compliance with prior court-ordered conditions, lack of
criminal history, and the location monitoring release condition.

Counsel for Davis did not raise the access to counsel issue as a basis for release. However, counsel in another matter
before the Court today provided an email exchange from March 24 and 25 in which a CTF staff member told him that
“due to the increase of legal call requests, there will be a delay in processing legal calls. Diligent efforts are being made
to accommodate everyone’s request under these circumstances. The case manager/supervisor cc’d on this email will
contact you for scheduling. Please Note: In-person legal visits are still allowed and the most frequently used option... Thank
you for your understanding as we all are adjusting to the concerns of COVID-19.” No legal call has been scheduled.

 

Enel of Document

 

s. No claiy to original LS. Government Works

 

 

 

       
